                                                      P/F


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                     -X

  GOVERNMENT EMPLOYEES INSURANCE
  COMPANY,
                                                                                       MEMORANDUM & ORDER
                                     Plaintiff,
                                                                                          12-CV-5633(NGG)(ST)
                   -against-

  DIANE SACO and PATRICIA HARGETT,as
  Administrator ofthe Estate of Suzanne Kusulas,

                                     Defendants.*
                                                                      -X

  PATRICIA HARGETT,as Administrator ofthe
  Estate of Suzanne Kusulas, as Assignee ofthe
  Rights of Diane Saco,
                                     Plaintiff,
                                                                                           15-CV-634(NGG)(ST)
                   -against-

  GOVERNMENT EMPLOYEES INSURANCE
  COMPANY,


                                     Defendant.*
                                                                      -X
NICHOLAS G. GARAUFIS,United States District Judge.

          The motion before the court is the latest volley in a long-running dispute between the

 Government Employees Insurance Company("GEICO")and Suzanne Kusulas^ stemnung from
 a February 23,2006, car accident between Kusulas and Diane Saco. A briefsummary ofthe



 * According to a suggestion of death filed with the court on November 29,2018, Patricia Hargett died on October 2,
 2018. (See Nov. 29,2018, Letter(Dkt. 155).) In accordance with Federal Rule of Civil Procedure 25(a)(1),the law
 firm representing the Estate ofSuzanne Kusulas intends to move to substitute a named representative ofthe Estate
 within 90 days of having filed the suggestion of death. (See id.) As ofthe date ofthis memorandum and order the
 motion for substitution has not been submitted, so the court issues this opinion under the existing caption.

'After Kusulas died on October 17,2016,Patricia Hargett, the Administrator ofKusulas's estate, was substituted as
 a named party in this action. (Stipulation to Amend the Captions(Dkt. 52 in No. 15-CV-634).)

                                                           1
s/Nicholas G. Garaufis
